It is manifest that Thomas F. Martin did not deliver any of the notes, or any of the quitclaim deeds of mortgages, or the deeds of the two pieces of *Page 483 
land, to any person. When he placed them in the safe of his lawyer, without information or instructions concerning them, he did not part with the possession and control of these instruments. He never made anyone the depositary of any of them. His undelivered letter to Morrissey was not an expression of his intention in making a delivery, because he made no delivery, and he gave the letter no effect. Hence the essential features of the delivery of a deed to a third person, to be by him delivered to, or applied to the benefit of, the grantee after the grantor's death, do not appear in this case.
Delivery of possession is the foundation of a transfer; without delivery there can be no transfer. Grilley v.Atkins, 78 Conn. 380, 62 A. 337; Candee v. ConnecticutSavings Bank, 81 Conn. 372, 71 A. 551. Martin did not place any of these instruments in the actual or constructive possession or control of any person. Neither by act nor by word did he deliver possession of any instrument and pass title to it immediately; and of course Morrissey, not knowing what Martin had done, did not indicate by any act or expression his intention to assent or consent to the transfer to him. Without delivery and acceptance no conveyance of real estate is valid. Wiley v. London  LancashireFire Ins. Co., 89 Conn. 35, 39, 92 A. 678; 18 Corpus Juris, 196-201.
The mere endorsement of a promissory note will not effect a transfer of title. There must be delivery and acceptance. Clark v. Sigourney, 17 Conn. 510, 519; 8 Corpus Juris, 846, 847.
To make a valid gift inter vivos, "two things are necessary: delivery of possession to the donee, and an intent that with the possession the title shall immediately pass." Organized Charities Asso. v. Mansfield,82 Conn. 504, 509, 74 A. 781; Main's Appeal, 73 Conn. 638, *Page 484 48 A. 965; Meriden Trust  Safe Deposit Co. v.Miller, 88 Conn. 157, 163, 99 A. 228.
It is suggested in the briefs that when Martin bought the note and mortgage on November 5th, 1915, and caused the note to be endorsed and the mortgage to be quitclaimed to his children, and when on December 8th, 1920, he gave one of his daughters $1,000, for which she gave him two notes payable to herself and her sister and brother and secured by a mortgage, he made advancements to his children. But the circumstances disclose no such intention. These notes and mortgages were placed by Martin with the others in the safe of his lawyer, and Martin retained possession of them. He never recorded them. None of his children paid any consideration for either of them, and it is conceded that Martin collected the income from them during his life. It is evident that he did not intend that title to them should pass at any time before his death. Then this title was still in his estate. Hough
v. Bailey, 32 Conn. 288, 290; McDermott v. McDermott,97 Conn. 31, 115 A. 638; Dana v. Dana,154 Mass. 491, 492, 28 N.E. 905.
   The Superior Court is advised to render judgment for the plaintiff.
In this opinion the other judges concurred, except GAGER, J., who concurred in the result, but died before the opinion was written.